Air safety: EU airline blacklist (debate)
The next item is the debate on the oral question to the Commission by Brian Simpson, on behalf of the Committee on Transport and Tourism, on the subject of air safety: the EU airline blacklist - B7-0205/2010).
deputising for the author. - Madam President, the question was submitted by Brian Simpson, on behalf of Parliament's Committee on Transport and Tourism, following the Commission's report looking into the effectiveness of the EU blacklist. The EU blacklist was established in 2006 to name, shame and ban airlines which are not complying with international safety rules. It was established in response to concerns over the level of enforcement of international safety standards and on the back of several fatal air crashes over a short space of time in 2004 and 2005.
Four years on, we know that the blacklist has proved an effective and valuable tool in promoting enforcement of ICAO safety standards and in protecting EU citizens. How we can now build on this is the question facing us today. In other words, how can we extend the protection beyond our own borders and further work towards the goal of improving global aviation security? The blacklist has a responsibility not only to identify where the safety risks lie but also to ensure that this information is effectively communicated to EU citizens. In line with this, how can we ensure that EU citizens taking flights outside Europe are aware of banned air carriers that continue operating in other regions of the world?
In cases where the air carrier's licence has been revoked, and therefore the air carrier does not appear on the blacklist, how can we be sure that passengers are aware of this situation? We have seen how effective the bringing together of different national blacklists into one comprehensive EU-wide list has been. However, the blacklist is only as good as the access we have to information relating to the safety of air carriers. How can we build on the information which forms the basis of the blacklist by improving the access to verifiable and reliable information? This means not only looking at strengthening the checks made in EU Member States but also approving the data information received from non-EU Member States.
Would the Commission consider establishing harmonised and standardised ramp checks and reporting? In terms of improving the data information received from third countries, would the Commission consider establishing an effective system of international exchange of reliable data, bringing us closer to a kind of worldwide blacklist which I know has been mooted in the past? Furthermore, it is worth pointing out that the blacklist has proved an effective tool in incentivising airlines to meet international safety standards. But how can we work more proactively towards the ultimate goal of improving global aviation safety? By this I mean, how does the Commission intend to support national civil aviation authorities in meeting safety deficits based on ICAO audits and improving their oversight capability?
It is crucial that we ensure effective communication channels with the public, but it is also vitally important that, in the long term, we continue to work on promoting the enforcement of international aviation safety standards around the world. This will ultimately be the most effective way of improving safety for all passengers. The Committee on Transport and Tourism of the European Parliament looks forward to working with the Commission to try and build on the EU's blacklist achievements.
Member of the Commission. - Madam President, I thank Mrs Ţicău for her very positive evaluation of the approach to the blacklist. The Commission is convinced that the existing measures already provide for a very high level of information and rights to the public for flights within and outside the European Union.
The list of airlines banned within the European Union is made widely available to the public on the Internet and by targeted information actions. The Commission liaises closely with European and international travel agent associations each time the list is updated. This allows them to be in the best possible position to aid the passengers.
National civil aviation authorities and airports in the territory of Member States are obliged to bring the EU list to the attention of passengers, both via their websites and, where relevant, on their premises as well.
The list provides useful information to people wishing to travel outside the European Union in order for them to avoid travelling with these airlines. The list has no extra-territorial effect - it does not apply outside the European Union. Hence, the Regulation establishes passengers' rights to know the identity of every airline they fly with throughout their trip. The contracting carrier - or travel agent or tour operator - is required to inform passengers when making a reservation of the identity of the air carrier or carriers effectively operating the flight. The passenger must also be kept informed of any change of operating carrier, either at check-in or, at the latest, when boarding. The Regulation also gives passengers the right to reimbursement or re-routing if a carrier with which a booking has been made is subsequently added to the list, resulting in cancellation of the flight concerned.
Different sources of information are used to monitor and assess the compliance of operators with international safety standards; namely, the safety audits carried out by the International Civil Aviation Organisation, the information provided by competent authorities of third countries, the information provided by the European Aviation Safety Agency in the framework of its inspections and investigations within the European Union or technical missions outside the European Union, the results of the ramp checks carried out on aircraft or air carriers at EU airports in the framework of the Safety Assessment of Foreign Aircraft Programme, according to the requirements of the relevant EU rules, and, finally, substantiated accident-related information stemming from accident or serious incident investigation reports.
I should also mention that the European Commission does not, at this stage, have a comprehensive list of the countries which have similar legislation but several states - the Republic of Korea, Bahrain and the Kingdom of Saudi Arabia - apply the same restrictions as those defined in the European list.
I can confirm that the Commission is ready to work with Parliament to really improve this blacklist legislation, but it provides for much-needed safety in the air.
Madam President, as I was rapporteur for this regulation almost five years ago, I am delighted to see that we have put in place a mechanism that works and that has even been extended over the years. The Commission's report on the application of the 'blacklist' regulation seems comprehensive and offers interesting food for thought. In particular, I endorse the idea of an international blacklist, the sole guarantee of a global harmonised level of aircraft safety.
Nevertheless, I would like to put some questions to the Commission. Firstly, I would like to know how the right to defence is exercised when it is not just one air carrier that is banned, but all the air carriers of a state. Do all of these air carriers state their case, or just the civil aviation authority of the country concerned, and, in this regard, how can certain safe air carriers avoid being included on the blacklist?
Moreover, another very important point in my opinion is aeroplane monitoring. Does the Commission specifically monitor all the aircraft of an air carrier which has been included on the list or whose licence has been revoked, so as to ensure that these aircraft do not take to the skies again under a different name? In this respect, has the Commission identified states believed to be used as flags of convenience, accepting banned air carriers which then change their name and state of registration? Furthermore, in the event that an air carrier is on the blacklist, does the Commission have any information about how travel agencies and ticket sellers have notified and compensated travellers, or offered them alternatives?
Lastly, before I conclude, I have a question regarding a specific matter: a number of MEPs have received messages, which could be described as insistent, about Indonesia, all air carriers of which have been banned, requesting that we ask the Commission to take Indonesia off the blacklist. I find this pressure to be inappropriate since commercial reasons do not justify endangering passengers' lives. I would like to know the current situation in that country, and whether, having been on the blacklist for several years, Indonesia has taken steps to remedy the safety deficiencies of which it was accused.
Madam President, Commissioner, ladies and gentlemen, it is obviously a bit surreal having a debate about the blacklist at a time when the whole of aviation in Europe is in chaos, but I understand that we will have the opportunity tomorrow for a topical and urgent debate and that is exactly what we will have.
The blacklist itself is an important topic and we can say that it has been a success thanks to, amongst other things, the impetus of Madam de Veyrac, who indeed worked hard a few years ago to make it a reality. We must build on and learn from the experience we have gained. There are some areas where further action is necessary.
First of all, in the area of communication with passengers. It is right that passengers need to be informed if they are booking a blacklisted plane somewhere, at a travel agency, for example, but it is often the case that passengers decide to take a domestic flight only when they are already in a particular place. My proposal therefore is that we explore whether it would be possible for travel agents and airlines which book flights to countries with unsafe airlines or unsafe aeroplanes to inform passengers automatically of this even though they themselves, of course, are not on the blacklist. We need to think that one through.
A second aspect here is helping passengers avoid aeroplanes, airlines and countries which have been placed on the blacklist. When it comes to capacity-building assistance for third countries, and certainly in the poorest countries, the European Union could provide much more help and know-how and ensure that the aviation authorities also have the necessary capacity to resolve the issues they have. One point mentioned by Madam de Veyrac is, of course, people being misled. Do we really have a watertight system? Are we sure there are no loopholes here and there through which airlines from a country which is on the blacklist might actually operate via other countries or islands? We have seen some examples of that.
To conclude, I also think that we should work towards a worldwide blacklist. I would like to know what efforts you have made with your colleagues from other countries, for example, at ICAO level, to make such a list become a reality.
Madam President, at the moment, our airspace is at a standstill - we know this; it has already been mentioned. We will soon be discussing how we can remedy this situation. We may actually have to fear, as regards economic questions in particular, that the airlines will soon face even bigger problems. Of course, this does not need to influence safety.
This is about aviation safety for European passengers. For us in Europe, it is a great achievement that people are able to move about freely, and that consumers can decide freely how they want to travel, which air carriers to book flights with and which not. In order to be able to decide freely, it is, of course, necessary to actually receive the relevant information as well.
Now we have just heard that we have already had this blacklist since 2006, and that in principle, people should be informed as to whether they can arrive safely or not. For me, the question is really - just as Mrs De Veyrac and Mr El Khadraoui have already said - whether there are actually holes in the system, and whether people really always get all the information on safety that they need. We simply want everyone who flies here in Europe to be transported safely and to arrive safely.
Finally, another thing that plays a role with regard to safety is to know whether an airline is financially strong. Airlines must regularly apply to their national authorities to make sure that they are actually allowed to fly in European airspace, and this process involves not just checking whether they actually observe all of their safety obligations, carry out all the required checks and are able to transport people safely, but also checking whether they are financially strong enough to be able to stay in the transportation business in the long term. As far as I know, to date we have not had a European airline on a blacklist. Despite this, though, we have actually had the SkyEurope incident just in the last year. What happened then was that European citizens had booked with a European airline, but had no information on the fact that this company was on the brink of bankruptcy. They took the flight and were stranded, and so they had no information that would have protected them.
This actually makes me wonder - even if the Commission has said that it has the information and is publishing it, that there is an obligation to publish it - why this, for example, was not known. Do we actually have a guarantee that everything that passengers need to know, everything that is required, is always passed on? I would like to have an answer to this generally in the debate.
Madam President, Commissioner, Parliament showed a lot of initiative when it came to drawing up this blacklist. This was done in a responsible manner too, which means that it provides the highest possible level of safety for consumers. However - and this is also an issue now - we need to check whether it has really worked well enough in the current situation.
The first question that I would like to ask about this is as follows. It is possible to access information over the Internet, but it is not always very easy with the different airlines. I have tried this out for myself. You cannot always immediately find information, for example, on connecting flights which require you to land in a third country. So here we have a problem then.
The second open question, and this would be of interest to me: what experiences have people had with wet leasing? Here, there have been serious concerns that it could become a loophole for enterprises which are not very reputable. Have there been any positive or negative developments with regard to this?
Third, and this is a very important point: has this way of regulating companies through the blacklist had a preventative effect on airlines, so that they - non-European ones in particular - have followed safety regulations more closely? How does the selective authorisation of a few aircraft belonging to certain airlines work, where we only allow them to use certain aircraft to come to Europe?
Madam President, Mr Piebalgs, I hope, but am by no means sure, that the effects of the volcanic eruption in Iceland will not, by any chance, be shifted onto European passengers, if we are talking about ticket prices. For you are, indeed, right that these stoppages in air transport will probably be offset by higher ticket prices. It is worth saying this, in defence of the interests of the European consumer. The European Parliament is speaking on this matter yet again. This shows what importance we attach to the matter. I spoke about this a couple of months ago. Many of you also spoke then, and I remember the previous parliamentary term, when we spoke very openly about this, too. After everything that has been said, I have a personal reflection. A journalist from the most influential newspaper in Poland asked me, 'What do you people do in the European Parliament? After all, it is such an unimportant issue.' Only now have the media begun to be aware that it is a very important question, a question of security and an absolutely fundamental question from the point of view of the interests of European citizens, taxpayers, voters and consumers.
It is not normal that we know what the blacklist in the European Union is like, but we do not know what it is like outside the European Union. This is a completely schizophrenic situation.
Now to the final and very important matter: it must not be that European passengers pay extra for security - this is, after all, a matter for states and governments.
(DE) Madam President, Commissioner, seen in this way, the blacklist was an interesting achievement of this Parliament under the leadership of Mrs De Veyrac and her colleagues from the previous legislative term.
The blacklist can affect companies, countries or aircraft, and I believe that in connection with this, the Commission should provide somewhat more detailed answers to the questions that have been raised, particularly as regards the extent to which companies have a say in decision making in different countries, and why this procedure takes place in connection with individual aircraft.
Further development is also important for us. We have already explained in the debate a few years ago that it remains important to us for the Commission to improve follow-up on these acts and measures in communications, at least with Parliament. This is because there are certain questions which remain open for us, not least the monitoring of the airlines, as well as the question of aircraft which could suddenly fly under a different name at some point, and regarding the fact that today, a certain level of transparency is required for those decisions in particular which could be taken at the last minute.
With that, I come to the point which is most important for me: information. All in all, we are of the opinion - and I think that this is true across the groups - that citizens and passengers have the right, and there should accordingly be an obligation, for the companies to inform them systematically that information regarding the blacklist can be obtained at airports without any problems, as well as at travel agencies, and that, especially when flying to 'certain countries' which are already known for problems today, travel agencies indicate which companies are problematic when rebookings are being made.
For us, the aim is that this measure, which has now essentially already improved safety, is not just extended to Europe and European passengers, but is adopted worldwide.
Madam President, I would like to raise an issue which is closely linked to aviation safety and which underlines the need to make the operation of the EU blacklist as effective as possible.
In December 2008, the Council finally adopted the EU Code of Conduct on arms transfers. This code controls the export from the EU of military technology and equipment. However, a concern persists that not all EU arms-exporting countries are abiding by the code and that European arms are still being supplied to conflict zones.
But one measure has been shown to be very effective in curtailing the illegal supply of arms, and that is the EU aviation blacklist. A Swedish study in 2008 showed that the air cargo operators who are involved in arms transfers to conflict zones are the same operators who habitually violate air safety standards.
Maybe it is not surprising that dodgy operators with a lax approach to safety should also be revealed as dodgy operators as far as the cargoes they carry are concerned. But the happy consequence of this link is that the measures to ensure strict control of aircraft, measures which are designed to protect European citizens, are also helping to protect the citizens of other continents, especially Africa, from the destruction that takes place when conflicts are fuelled by abundantly available small arms and light weaponry.
So I would ask Commissioner Piebalgs as Development Commissioner if he could add his personal weight to the Commission's efforts to ensure that the blacklists are implemented effectively and systematically.
(RO) The blacklist of unsafe air carriers is a measure for protecting European passengers which I very warmly welcome. The list must be well publicised by both the European Commission and Member States, and especially by tourism agencies. In actual fact, it all boils down to the good faith and good will of tour operators and travel agents.
On the other hand, a solution needs to be found for the scenario where a particular destination is only served by unsafe air carriers. A large number of the carriers on the blacklist serve destinations in developing or underdeveloped countries in Africa, South-East Asia and Central Asia. This begs a valid question: To what extent can fair competition still be guaranteed between large European, US and Far Eastern air carriers and small transport companies that have been set up in these developing countries?
In this respect, I believe that we need to consider how the European Union could support their development through improving the safety and security of their flights, rather than excluding them from the market via a ban. This would enable the European Union to fulfil a duty of honour by supporting the sustainable development of the air transport sector in these less advantaged states as well.
(DE) Madam President, I would like to make a general comment and then ask two or three questions, depending on how much time you allow me. The general comment is as follows. I find it almost ludicrous that in the present situation, we, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, have received, in three air safety reports, a total of nine minutes of speaking time. Of course, there is the special session tomorrow, but I believe that it is about time for this House to pay more attention to things that really affect people, and perhaps to cut back somewhat on debates whose value has been artificially inflated.
As for the questions themselves, Commissioner - for me the most important is: what is the situation with regard to code-share flights - these aircraft that are meant to be flown by a European airline, but which can then be operated by some other airline, even one on the blacklist? What is happening here to inform people who need to fly? This is a real burning issue for me, and I would expect you to answer it. I will leave it at that one question.
(DE) Madam President, now that we have addressed aviation safety - and we will also be speaking and voting on the European Aviation Safety Agency the day after tomorrow - I would like to take the opportunity to broach another problematic area.
People taking part in aviation sports in Austria and in other Member States are confronted with the fact that vitally important sets of rules for such sports are only available in English. The sportspeople concerned often speak excellent English; however, it is often not easy to understand a subject which is already complex in itself in a subject-specific jargon in another language. As a result, Member States then try to obtain expert opinions from the EU. This expenditure of time and effort would be avoidable, in my opinion, if the rules were available in the relevant languages. I am trying to make vitally important regulations for those taking part in aviation sports available in German and French too - that is, in the two more widely spoken working languages.
(RO) The blacklist, updated on 30 March this year, features 278 companies from 17 countries. The EU must develop its technical and administrative capabilities in order to ensure compliance with the necessary civil aviation standards so that only airlines which comply with international security regulations can fly in the European Union. At the same time, however, we must also help third countries improve their civil aviation safety standards.
Competent third country authorities need to improve their ability to monitor the air carriers they grant licences to. The flight safety analysis conducted in the European Union for third country operators will also include checks carried out on the ground on these companies' aircraft, bearing in mind the evidence showing serious incidents and accidents suffered by carriers last year. However, information must be provided to passengers during their whole itinerary, including about all the companies which they are using to make this trip. This information should be provided no later than at the time of purchasing the ticket.
Member of the Commission. - Madam President, I would like to thank you for the questions. It has definitely demonstrated that this House is very strongly behind the blacklist approach. I can promise, on behalf of Vice-President Kallas, that we will improve communication with Parliament on these issues.
I can also promise that all the questions that have been asked will be forwarded for a written answer because if I follow up with answers to the questions, I will definitely not be able to do so in the remaining one and a half minutes. I will, therefore, cover some of them but not because I would not be able to answer all the questions asked.
Firstly, international aspects: the Commission works in directions such as making every possible effort to strengthen international cooperation with third countries by encouraging States to join the safety assessment of a foreign aircraft programme which encompasses all the 40 states in Europe, but also through technical assistance projects to achieve the worldwide standards.
We also work very much with ICAO. We participated in the ICAO High-level Safety conference at the end of March in Montreal and also we are currently negotiating a Memorandum of Cooperation allowing further cooperation with ICAO. You are right; we need a global approach to this issue, but we should not underestimate the results that a blacklist approach makes on other countries.
I will mention an example from Indonesia that was asked of me. Indonesia has invested a lot of effort to modernise its aviation system, including its legislation, the organisation of the authority and, by doing so, the procedures for certification, an oversight of the airlines established in this country. To date, it has demonstrated that it has achieved significant improvement in the case of four air carriers: Garuda, Airfast, Mandala and Premier. That has been achieved with the help of the Commission and also with the Member States and the industry. It is a process requiring adequate resources, but the Commission is very closely cooperating with these authorities and carriers in this country to allow further positive developments. Our approach definitely encourages countries to change their approach to aviation safety, and that is only one example.
I shall end with a particularly important issue raised, that of consumer information. We require the travel agents to inform orally and/or in writing passengers at the time of reservation. Also, travel agents often require that if passengers agree to travel with a banned carrier, they renounce any rights to claim compensation later, but I will be happy to answer all the questions also in writing because I see that I am using up your kindness, Madam President.
The debate is closed.
(DE) Madam President, I would like to speak in accordance with Rule 173 of the Rules of Procedure because of an incident which took place here a few minutes ago, and indeed during the item of the agenda for one-minute speeches. At the point when you called on Hans-Peter Martin, while he was actually here, he wandered past us. In response to our humorous question of whether he had slept through his own speech, Mr Martin adopted a particular stance here, clicked his heels and gave the Hitler salute.
Madam President, this is unacceptable; this is a serious breach of the customs of the House in accordance with Rule 9, and I therefore implore you to issue the appropriate call to order against this improper and unacceptable behaviour. I would also ask you to check whether, in connection with this, this behaviour can be documented in the recording. This is unacceptable. Even if it was a supposedly humorous provocation, jokes of this kind have no place in this House.
Many thanks for bringing this to our attention. We will look into this accordingly and see what happened.
Written statements (Rule 149)
Madam President, with reference to the questions asked by Mr Simpson, I would like to ask the Commission to explain what fresh principles and plans it has in connection with ensuring the safety of passengers from Member States who fly with airlines which make internal flights in airspace not subject to European Union jurisdiction and frequently violate regulations, thus endangering passengers. I suggest the Commission, through the efforts of the High Representative, should develop an international agreement on this matter, which would be a guarantee of our common security. In addition, I would like the blacklist to make available precise information on the air carrier, which would contain comprehensive data and statistics and would show the risks, both in terms of safety and of comfort, to which passengers are exposed.
Today's discussion is unquestionably a crucial one for the safety of passengers who travel by air in the European Union. I am pleased with the fact that EU Member States are observing ICAO standards in the area of the principles and techniques of international air traffic. It is obvious, however, that air transport is not restricted exclusively to European Union air space. A question, therefore, arises: how can we ensure the safety of EU citizens outside EU territory? In my opinion, the European Commission should stimulate countries which do not belong to the Community to work together to create a blacklist based on EU standards, or should also play a leading role in creating a global blacklist. In addition, I would like to draw attention to a possible problem: when the Commission monitors an air carrier which is on the blacklist, does it also monitor in detail the whole fleet which belongs to the carrier? For it may happen that an aeroplane will not be used by an air carrier which is on the blacklist, but it will be used, for example, by another company under different livery which charters individual aircraft.